17-280
     Pierre v. Sessions
                                                                                  BIA
                                                                           Connelly, IJ
                                                                          A206 863 794
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 18th day of October, two thousand eighteen.
 5
 6   PRESENT:
 7            RALPH K. WINTER,
 8            GUIDO CALABRESI,
 9            JOSÉ A. CABRANES,
10                 Circuit Judges.
11   _____________________________________
12
13   JOSEPH JUDE PIERRE,
14            Petitioner,
15
16                        v.                                     17-280
17                                                               NAC
18   JEFFERSON B. SESSIONS III,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                      Amanda E. Gray, Portland, OR.
24
25   FOR RESPONDENT:                      Chad A. Readler, Acting Assistant
26                                        Attorney General; Greg D. Mack,
27                                        Senior Litigation Counsel; Leslie
28                                        McKay, Trial Attorney, Office of
29                                        Immigration Litigation, United
30                                        States Department of Justice,
31                                        Washington, DC.
32
1          UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5          Petitioner Joseph Jude Pierre, a native and citizen of

6    Haiti, seeks review of a December 30, 2016, decision of the

7    BIA affirming a March 27, 2015, decision of an Immigration

8    Judge   (“IJ”)     denying     Pierre’s      application     for   asylum,

9    withholding   of    removal,    and       relief   under   the   Convention

10   Against Torture (“CAT”).        In re Joseph Jude Pierre, No. A 206

11   863 794 (B.I.A. Dec. 30, 2016), aff’g No. A 206 863 794

12   (Immig. Ct. Batavia Mar. 27, 2015).                We assume the parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15         We have reviewed the decisions of both the BIA and the

16   IJ.   See Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir. 2008).

17   The applicable standards of review are well established.               See

18   8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d
19   510, 513 (2d Cir. 2009).

20         To establish eligibility for asylum and withholding of

21   removal, “the applicant must establish that race, religion,

22   nationality, membership in a particular social group, or

23   political opinion was or will be at least one central

                                           2
1    reason for persecuting the applicant.”         8 U.S.C.

2    § 1158(b)(1)(B)(i); see id. § 1231(b)(3)(A); 8 C.F.R.

3    § 1208.16(b); Ramsameachire v. Ashcroft, 357 F.3d 169, 178

4    (2d Cir. 2004).      The agency did not err in finding that

5    Pierre failed to establish his eligibility for asylum and

6    withholding of removal insofar as those claims were based

7    on the threatening actions of bandits or the murder of his

8    mother.    As the agency concluded, neither threats alone nor

9    harm to Pierre’s family members, without more, constitute

10   past persecution of Pierre.      See Gui Ci Pan v. U.S. Att’y

11   General, 449 F.3d 408, 412-13 (2d Cir. 2006); Tao Jiang v.

12   Gonzales, 500 F.3d 137, 141 (2d Cir. 2007).

13       The agency did not err in finding that Pierre failed to

14   establish a well-founded fear of future persecution because

15   he did not prove that his fear was objectively reasonable.

16   8 C.F.R. § 1208.13(b)(2)(i); Ramsameachire, 357 F.3d at 178.

17   Pierre conceded that he had no proof that the bandits acted

18   based     on    political   motivations      rather     than   ordinary

19   criminality and thus could not prove that they would target

20   him based on an imputed political opinion or other protected

21   ground.    See Acharya v. Holder, 761 F.3d 289, 297 (2d Cir.

22   2014);    INS   v.   Elias-Zacarias,   502 U.S. 478,   483   (1992)



                                       3
1    (requiring    some    direct    or       circumstantial    evidence    of

2    persecutor’s motives).

3          Moreover, Pierre did not establish eligibility for

4    protection under the CAT because he failed to show that he

5    is “more likely than not” to be tortured by or with the

6    acquiescence of a government official on return to Haiti.

7    8 C.F.R. §§ 1208.16(c)(2), 1208.18(a)(1).              Although he

8    explained that he is afraid the bandits will torture and

9    kill him if he returns, given his use of the courts in

10   Haiti and testimony that police officers were willing to

11   take his complaint, he did not demonstrate that the Haitian

12   government would acquiesce to his torture by bandits.                Id.;

13   see Savchuck v. Mukasey, 518 F.3d 119, 123-24 (2d Cir.

14   2008).

15         Pierre also challenges how the IJ conducted his hearing.

16   “To establish a violation of due process, an alien must show

17   that [he] was denied a full and fair opportunity to present

18   [his] claims or that the IJ or BIA otherwise deprived [him]

19   of fundamental fairness.”       Burger v. Gonzales, 498 F.3d 131,

20   134   (2d   Cir.   2007)   (internal      quotations    omitted).     The

21   transcript does not suggest the IJ deprived Pierre of an

22   opportunity to present his claims or that his hearing lacked

23   fundamental fairness.       Although Pierre argues that his due

                                          4
1    process rights were violated by faulty translations, the

2    transcript    shows   that   Pierre   was   repeatedly   offered

3    opportunities to follow up on his answers, and the IJ asked

4    for clarification.

5        Finally, because Pierre’s remaining objections were not

6    exhausted before the BIA, they are beyond the scope of our

7    review.    Severino v. Mukasey, 549 F.3d 79, 83 (2d Cir. 2008)

8    (requiring a petitioner to “raise procedural defects that the

9    BIA has the power to correct”); Lin Zhong v. U.S. Dep’t of

10   Justice, 480 F.3d 104, 122 (2d Cir. 2007).

11       For the foregoing reasons, the petition for review is

12   DENIED.    As we have completed our review, any stay of removal

13   that the Court previously granted in this petition is VACATED,

14   and any pending motion for a stay of removal in this petition

15   is DISMISSED as moot.    Any pending request for oral argument

16   in this petition is DENIED in accordance with Federal Rule of

17   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

18   34.1(b).

19                                 FOR THE COURT:
20                                 Catherine O’Hagan Wolfe,
21                                 Clerk of Court




                                     5